980 So. 2d 592 (2008)
Alberto OVIEDO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3311.
District Court of Appeal of Florida, Fourth District.
April 30, 2008.
Rehearing Denied April 30, 2008.
Alberto Oviedo, Raiford, pro se.
No appearance required for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We deny appellant's motion for rehearing, but substitute this opinion to correct a scrivener's error in our per curiam affirmance issued on January 2, 2008.
Affirmed.
POLEN, STEVENSON and MAY, JJ., concur.